


EXHIBIT 10(b)15


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


ALABAMA POWER COMPANY


The following are the annual base salaries, effective March 1, 2014, of the
Chief Executive Officer and Chief Financial Officer of Alabama Power Company and
certain other executive officers of Alabama Power Company who served during
2013.


Charles D. McCrary
President and Chief Executive Officer
$803,247
Philip C. Raymond
Executive Vice President, Chief Financial Officer,
and Treasurer
$351,664
Theodore J. McCullough
Senior Vice President
$288,400
Zeke W. Smith
Executive Vice President
$351,909
Steven R. Spencer
Executive Vice President
$481,115





